Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 1 of 8

                                                      AUSFCC-5842869




                                                    19-1878 C
Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 2 of 8
Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 3 of 8
Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 4 of 8
Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 5 of 8
Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 6 of 8
Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 7 of 8
Case 1:19-cv-01878-LAS Document 1 Filed 12/11/19 Page 8 of 8
